Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 28, 2020

                                       No. 04-20-00234-CV

                                           Kyle Bratton,
                                            Appellant

                                                v.

                  HOLT TEXAS, LTD D/B/A Holt CAT and D/B/A Sitech-Tejas,
                                      Appellee

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI05583
                           Honorable Norma Gonzales, Judge Presiding


                           CORRECTED ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

           It is so ORDERED on October 28, 2020.
                                                            PER CURIAM




           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT